COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER AND NOTICE OF INTENT TO DISMISS

Appellate case name:        David Rodriguez v. James Stafford

Appellate case number:      01-15-00602-CV

Trial court case number:    2013-64247

Trial court:                295th District Court of Harris County

       On July 7, 2015, appellant, David Rodriguez, proceeding pro se, filed a notice of
appeal in the trial court from the order granting the appellee’s motion for summary
judgment, signed on June 15, 2015, in this legal malpractice action. Because appellant
filed an affidavit of indigence with his notice of appeal, the Clerk of this Court forwarded
the affidavit to the trial clerk on July 28, 2015. On October 20, 2015, the first
supplemental clerk’s record on indigence was filed in this Court, including the trial
court’s August 17, 2015 order sustaining the trial clerk’s contest to appellant’s affidavit
of indigence. See id. 20.1(e)(1), (i)(4).
       A party claiming indigence for appellate costs may seek review of a trial court’s
order sustaining a contest to his affidavit of indigence by filing a motion challenging the
order, within 10 days of that order, in the appellate court. See TEX. R. APP. P. 20.1(j)(1),
(2). Here, because appellant failed to timely file such a motion in this Court, the Clerk of
this Court is directed to mark appellant not indigent for purposes of appellate costs. See
id. 20.1(j)(2).
       Accordingly, because appellant has not established indigence, it is ORDERED
that he pay the $195.00 filing fee to the Clerk of this Court within 30 days of the date of
this order, or this appeal may be dismissed without further notice. See TEX. R. APP.
P. 5, 42.3(b), (c).
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually      Acting for the Court
Date: December 1, 2015